DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7 – 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2013/0226390 A1) in view of Eberling et al. (US 2014/0149011 A1).
For claim 1, Luo et al discloses a vehicle system 100 [configured to control a trailer alignment routine] (page 1, paragraph [0015], a system that assists a driver in positioning a vehicle such that the trailer hitch is properly aligned with the trailer coupling of the trailer) comprising:
a hitch ball 207 [mounted on a vehicle 201] (fig. 2B, page 2, paragraph [0018] and [0019], wherein the first target object 207 is positioned on the trailer hitch 203, the trailer hitch 203 is mounted on the rear of the vehicle 201); and 
a controller 101 that:

[controls motion of the vehicle to an aligned position, wherein the hitch ball is aligned with the coupler position] (page 3, paragraphs [0027] and [0028], wherein the controller actuates the steering and braking systems to move the vehicle closer to the trailer until a distance between the first target 207 and the second target 209 is less than a threshold, then the controller 101 concludes the trailer hitch 203 and trailer coupling 205 are properly aligned, the controller 101 stops the vehicle).  Luo et al. disclose [the system then automatically actuates a steering system 109 and a braking system 111] (page 1, paragraph [0015]) and the controller 101 actuating a braking system] (page 3, paragraph [0028]); but does not explicitly disclose: 
in response to the aligned position, holds the vehicle by activating a service brake; and
in response to the vehicle stopped in the aligned position and while maintaining the service brake activation, activates a parking brake. 
Eberling et al. discloses a vehicle (towing vehicle or tractor, page 1, paragraph [0010]) comprising vehicle braking system including activation of service brakes (page 2, paragraph [0012] via an operator or via controller 22 when an ABS, ESP, or ATC or the present inventive algorithm requests an intervention with the service brake); [while maintaining the service brake activation, activate a parking brake (page 2, paragraph [0020] and [0021], if the operator has engaged the service brakes, the algorithm continues to step 68, in step 68, the control logic determines if the vehicle operator has initiated a parking brake application, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the service brake, parking brake, and parking controller system of Eberling et al. in place of the braking system of Luo et al., wherein the combination of a service brake and parking brake prevents unwanted rollaway thus reducing overall unwanted vehicle movement. 
For claim 2, Luo et al. modified as above discloses the system [wherein the service brake is applied maintaining the aligned position] (in view of the combination above, page 3, paragraph [0029] of Luo and page 2, paragraph [0012] of Eberling et al., wherein the service brake signal from the service brake application device 51 is monitored), [thereby preventing a drift in a transmission of the vehicle in a parked configuration] (capable, intended use, wherein page 2, paragraph [0017] discloses an engine control system, therefore, the service brake as taught by Eberling et al. would be capable of preventing drift in a transmission).
For claim 4, Luo et al. modified as above discloses the system further comprising:
a display system 115 and a user interface 113, 127, [wherein the controller controls the trailer alignment routine in response to at least one input received via the user interface] (page 1, paragraph [0016], “a button field 127 allows a user to begin an automatic alignment control 
For claim 5, Luo et al. modified as above discloses the system wherein the controller further:
[displays an instruction prompting an operator of the vehicle to shift the vehicle into park while maintaining the service brake activation] (page 3, paragraph [0016], the touch-screen display 115 highlights detected objects and provides a warning to the user, and page 3, paragraph [0028], wherein when a stationary or moving object is detected in a path, the controller 101 stops the vehicle and instructs the user to clear the path before continuing the vehicle alignment process, in view of the above, an operator is capable of shifting the vehicle into park, wherein such limitation is dependent upon an operator).
For claim 7, Luo et al. modified as above discloses the system further comprising:
a sensor apparatus (camera system 103, radar system 105, ultrasonic system 107) [in communication with the controller] (page 1, paragraph [0015] of Luo et al.), [wherein the sensor apparatus is configured to scan a region proximate the vehicle and detect the coupler position of a coupler of the trailer] (page 2, paragraph [0018] and pages 2 and 3, paragraph [0026] of Luo et al.).
For claim 8, Luo modified as above discloses the system wherein the sensor apparatus comprises an imaging system 103 including [one or more cameras mounted on the vehicle] (page 2, paragraph [0018]); [wherein the controller identifies the coupler position based on image data received from the imaging system comprising position data of the coupler] (pages 2 and 3, paragraph [0026]).
For claim 9, Luo et al. modified as above discloses the vehicle system further comprising:

For claim 11, Luo et al. modified as above discloses the system [wherein the coupler position is a location of a coupler 205 of the trailer] (page 2, paragraph [0018]), [wherein the coupler is configured to mate to the hitch ball in a towing configuration] (fig. 2B, page 3, paragraph [0027], wherein a user is instructed to attach the trailer coupling 205 to the trailer hitch 203).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2013/0226390 A1) in view of Eberling et al. (US 2014/0149011 A1), and further in view of Fida (US 2018/0154726 A1).
For claim 3, Luo et al. modified as above does not explicitly disclose the system wherein the controller further:
controls a transmission of the vehicle to engage a parking configuration.
Fida discloses [a processor(s) 28 determine that a vehicle 10 is not in an immobile state, the processor(s) can be configured to automatically place the vehicle in the immobile state, this can be performed by, for example, automatically actuating a parking brake, shifting a transmission to park or neutral, putting the engine in an idle state, etc] (page 4, paragraph [0034]).
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2013/0226390 A1) in view of Eberling et al. (US 2014/0149011 A1), and further in view of McGregor et al. (US 6,801,125 B1).
For claim 10, Luo et al. modified as above discloses the vehicle system further comprising:
[the controller actuates a steering system 109 to move the vehicle closer to the trailer] (page 3, paragraph [0028]), but does not explicitly disclose the steering system comprising a steering motor configured to maneuver a steered wheel of the vehicle, wherein the controller controls the steering motor to maneuver the vehicle according to the alignment routine.
McGregor et al. discloses a rear-steering docking system comprising a vehicle 10, a trailer 12, [a control unit 30 in electrical communication with various vehicular systems including sensors 34, brake piston actuator 36 and steering actuator 38] (col. 2, lines 27 – 30), [the steering actuator 38 is in mechanical communication with transverse steering bar 40, which controls the steering angle of rear wheels 39 in a known manner] (col. 2, lines 38 – 41).
.

Allowable Subject Matter
Claims 12 and 17 – 20 allowed.
Claims 6 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art Fida discloses “if the processor determine that the vehicle is not in an immobile state, the processor can be configured to automatically place the vehicle in an immobile state. This can be performed by, for example, automatically actuating a parking brake, shifting the transmission to park or neutral, putting the engine in an idle state, etc.”.   However, such citation does not read upon claim limitations “releases the service brake in response to the activation of the parking brake and a transmission in a parking configuration”, “automatically activating a parking brake, and automatically controlling a transmission of the vehicle into a parked configuration”, or “while maintaining the service brake activation: activates a parking brake; and controls the transmission of the vehicle to engage a parking configuration”.

Response to Arguments
Applicant's arguments filed 3/12/21 have been fully considered but they are not persuasive. 
Appellant argues the activation of the parking brake as recited in claim 1 is not taught or suggested in the cited references.  Additionally, appellant states “there is no disclosure in Eberling to support the conclusion that the disclosed brake control system activates the parking brake in response to anything other than the user input”.
Firstly, it should be noted the primary reference, Luo et al. discloses in page 1, paragraph [0015], “the system includes a controller 101 … the system then automatically actuates a steering system 109 and a braking system 111 of the vehicle”.
Additionally, the prior art reference, Eberling et al., states in page 2, paragraph [0013], “the control logic 23 receives a signal indicative of the driver’s intent to park the vehicle from a parking brake switch 28 affixed to or pneumatically connected to a parking brake valve 29, the vehicle operator will pull a button on the parking brake valve 29 … it is also contemplated that the parking brake function can be completed electronically and the parking brake switch 29 monitors the electronic actuation of the parking brake system”, wherein such recitation explicitly states the parking brake system can be actuated electronically.  Taking the entire paragraph into consideration, the parking brake function would be completed electronically rather than having an operator pull a button the parking brake valve 29. 
Finally, it is clear from the combination of the references, Luo et al. in view of Eberling et al., [actuation of a parking brake function can be completed electronically] (Eberling et al., page 2, paragraph [0013]) and [a controller can automatically actuate a braking system of a vehicle] (Luo et al., page 1, paragraph [0015]).  Therefore, the rejection reads upon the required .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611